Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 1 of 34 PageID 2493



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

 DAVID RODRIGUEZ,

        Petitioner,

 v.                                                      Case No. 8:18-cv-1595-KKM-JSS

 SECRETARY, DEPARTMENT
 OF CORRECTIONS,

       Respondent.
 ____________________________/
                                          ORDER

        David Rodriguez, a Florida state prisoner, files a pro se Petition for Writ of Habeas

 Corpus under 28 U.S.C. § 2254, challenging his state convictions for first-degree murder,

 robbery with a firearm, and falsely reporting a crime to law enforcement. (Doc. 1.) Having

 considered the petition (Doc. 1), the response in opposition (Doc. 10), and Rodriguez’s

 reply (Doc. 14), the Court denies both the petition and a certificate of appealability.

 I. BACKGROUND

        A. Procedural History

        A state jury convicted Rodriguez of the above crimes and specifically found that

 Rodriguez discharged a firearm causing death during the commission of the murder and

 the robbery. (Doc. 10-3 at 424, 426.) The trial court sentenced Rodriguez to life with a

 25-year mandatory minimum term for the murder, 25 years with a 25-year mandatory
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 2 of 34 PageID 2494




 minimum term for the robbery, and time served for falsely reporting a crime with all terms

 of imprisonment, including the mandatory minimum terms, to run concurrently. (Doc.

 10-3 at 435–43.) The state appellate court affirmed the convictions and sentences. (Doc.

 10-6 at 44.) The state post-conviction court denied Rodriguez relief after an evidentiary

 hearing (Doc. 10-6 at 169–82), and the state appellate court affirmed. (Doc. 10-6 at 248.)

 Rodriguez’s federal petition follows.

            B. Factual Background 1

            Colen Charles Thomas died from a single gunshot wound to his back at his home

 in Tampa, Florida. (Doc. 10-4 at 476–77, 726–37.) Thomas told a neighbor after the

 shooting that “Scottie” and two other white men shot him and left in a black Jeep. (Doc.

 10-4 at 477.) When police arrived, Thomas recounted a similar story—that two white

 people shot him and left in a black Jeep Cherokee. (Doc. 10-4 at 529.) And another

 neighbor saw two men drive off in a Jeep after the shooting. (Doc. 10-4 at 505–06.)

            Police discovered that one of Thomas’s friends named Scott Arthur drove a black

 sports utility vehicle. (Doc. 10-4 at 557–58, 561, 563.) A detective testified that, after she

 spoke with Scott Arthur, the investigation turned to Rodriguez and another male named

 Johnny Acevedo. (Doc. 10-4 at 565–67.) 2



 1
     The facts derive from the trial transcript and appellate briefs.
 2
  Arthur did not testify at trial. Trial counsel objected to the detective’s testimony citing Crawford v.
 Washington, 541 U.S. 36 (2004) and the Sixth Amendment right to confrontation. (Doc. 10-4 at 565–67).


                                                          2
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 3 of 34 PageID 2495




        Two friends who often bought drugs with Rodriguez reported to police that

 Rodriguez confessed that he committed the murder. (Doc. 10-4 at 759–64, 790–802.)

 Rodriguez told the friends that, the night before, he shot and killed someone during a

 robbery that he committed with Acevedo and a man named “Scottie.” (Id.) Rodriguez split

 the proceeds of the robbery, which included money and crack cocaine, with his accomplices

 at a nearby diner. (Id.) Rodriguez buried the firearm used in the murder underneath a

 doghouse in his backyard and reported the gun stolen to police to divert their investigation.

 (Id.) After the two friends provided police sworn statements, police gave them money for

 a hotel and Crime Stoppers gave them a reward. (Doc. 10-4 at 764–65, 802–04.)

        Other evidence corroborated their story. A waitress who worked at the diner saw

 two men enter on the night of the murder, use the bathroom and telephone, and leave.

 (Doc. 10-4 at 642–46.) Surveillance video at the diner depicted Rodriguez and Acevedo as

 the two men. (Doc. 10-4 at 671–74.) On the night of the shooting, Rodriguez’s wife

 remembered that Acevedo came over with his wife to visit and left with Rodriguez. (Doc.

 10-5 at 46–48). A short time later, Rodriguez returned by himself. (Doc. 10-5 at 48.)

        The day after the murder, Rodriguez reported his firearm stolen to police. (Doc.

 10-4 at 679–84.) During the execution of a search warrant at Rodriguez’s home, police

 found the firearm underneath the doghouse in Rodriguez’s backyard. (Doc. 10-5 at




                                              3
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 4 of 34 PageID 2496




 74–76.) A firearms expert opined that the firearm found in Rodriguez’s backyard fired a

 bullet casing found at the scene of the murder. (Doc. 10-5 at 357.)

       Rodriguez agreed to go to the police station to discuss the stolen gun report. (Doc.

 10-5 at 144–47.) Rodriguez told detectives that someone had stolen his gun from his home

 the night before the robbery and murder, claimed that he was home with his wife on the

 night of the robbery and murder, and denied any involvement in the robbery and murder.

 (Doc. 10-5 at 151–87, 197–231, 238–45.) After one of the detectives arrested Rodriguez

 for filing a false police report and told Rodriguez that his wife was coming to the police

 station for an interview, Rodriguez said that “he didn’t want to be the first to spill the

 beans.” (Doc. 10-5 at 277–80.)

       Rodriguez waived his constitutional rights, admitted that he was involved in the

 robbery and murder, and had lied to protect Acevedo. (Doc. 10-5 at 282–86, 310.) The

 day of the crimes, Acevedo and Arthur talked about robbing a drug dealer, and Acevedo

 asked Rodriguez to bring his gun. (Doc. 10-5 at 312–13.) Rodriguez went with Acevedo

 and Arthur to the drug dealer’s home, and Rodriguez handed his gun to Acevedo. (Doc.

 10-5 at 284–88, 296, 313–14.) Rodriguez told Acevedo not to shoot the drug dealer and

 only to scare him. (Doc. 10-5 at 290–91.) Rodriguez stood outside while Acevedo and

 Arthur walked up to the drug dealer’s home. (Doc. 10-5 at 288, 313.) About fifteen

 minutes later, Rodriguez heard a gunshot and ran away to a diner close by where Rodriguez




                                             4
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 5 of 34 PageID 2497




 called Arthur and Acevedo to pick him up. (Doc. 10-5 at 288–89, 293–96, 313.) Arthur

 and Acevedo picked Rodriguez up, and Acevedo gave Rodriguez $65.00 and kept the gun.

 (Doc. 10-5 at 289, 297, 304, 315–16.) Acevedo said that he had to shoot the drug dealer

 in the leg. (Doc. 10-5 at 316.) Rodriguez reported his gun stolen the next day because

 Rodriguez learned that the drug dealer died and Rodriguez wanted the police to know that

 he no longer had the gun. (Doc. 10-5 at 297, 311.)

 II. STANDARDS OF REVIEW FOR A SECTION 2254 APPLICATION

        The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) governs this

 proceeding. Carroll v. Sec’y, DOC, 574 F.3d 1354, 1364 (11th Cir. 2009). Habeas relief

 under the AEDPA can be granted only if a petitioner is in custody “in violation of the

 Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Section 2254(d)

 provides that federal habeas relief cannot be granted on a claim adjudicated on the merits

 in state court unless the state court’s adjudication:

               (1)     resulted in a decision that was contrary to, or involved
                       an unreasonable application of, clearly established
                       Federal law, as determined by the Supreme Court of the
                       United States; or


               (2)     resulted in a decision that was based on an unreasonable
                       determination of the facts in light of the evidence
                       presented in the State court proceeding.




                                                5
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 6 of 34 PageID 2498




        For purposes of § 2254(d)(1), a decision is “contrary to” clearly established federal

 law “if the state court arrives at a conclusion opposite to that reached by [the Supreme]

 Court on a question of law or if the state court decides a case differently than [the Supreme]

 Court has on a set of materially indistinguishable facts.” Williams v. Taylor, 529 U.S. 362,

 413 (2000). The phrase “clearly established Federal law” encompasses the holdings only of

 the United States Supreme Court “as of the time of the relevant state-court decision.” Id.

 at 412. A decision involves an “unreasonable application” of clearly established federal law

 “if the state court identifies the correct governing legal principle from [the Supreme]

 Court’s decisions but unreasonably applies that principle to the facts of the prisoner’s case.”

 Id.

        For purposes of § 2254(d)(2), a state court’s findings of fact are presumed correct.

 See Rolling v. Crosby, 438 F.3d 1296, 1301 (11th Cir. 2006) (“The factual findings of the

 state court, including the credibility findings, are presumed to be correct . . . .”). A

 petitioner can rebut the presumption of correctness afforded to a state court’s factual

 findings only by clear and convincing evidence. § 2254(e)(1).

        The AEDPA was meant “to prevent federal habeas ‘retrials’ and to ensure that state-

 court convictions are given effect to the extent possible under law.” Bell v. Cone, 535 U.S.

 685, 693 (2002). Accordingly, “[t]he focus . . . is on whether the state court’s application

 of clearly established federal law is objectively unreasonable, and . . . an unreasonable




                                               6
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 7 of 34 PageID 2499




 application is different from an incorrect one.” Id. at 694. As a result, to obtain relief under

 the AEDPA, “a state prisoner must show that the state court’s ruling on the claim being

 presented in federal court was so lacking in justification that there was an error well

 understood and comprehended in existing law beyond any possibility for fairminded

 disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011); see also Lockyer v.

 Andrade, 538 U.S. 63, 75 (2003) (stating that “[t]he state court’s application of clearly

 established federal law must be objectively unreasonable” for a federal habeas petitioner to

 prevail and that the state court’s “clear error” is insufficient).

         When the last state court to decide a federal claim explains its decision in a reasoned

 opinion, a federal habeas court reviews the specific reasons as stated in the opinion and

 defers to those reasons if they are reasonable. Wilson v. Sellers, 138 S. Ct. 1188, 1192

 (2018). When the relevant state-court decision is not accompanied with reasons for the

 decision—such as a summary affirmance without discussion—the federal court “should

 ‘look through’ the unexplained decision to the last related state-court decision that does

 provide a relevant rationale [and] presume that the unexplained decision adopted the same

 reasoning.” Id. The state may contest “the presumption by showing that the unexplained

 affirmance relied or most likely did rely on different grounds than the lower state court’s

 decision . . . .” Id.




                                                 7
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 8 of 34 PageID 2500




 III. INEFFECTIVE ASSISTANCE OF COUNSEL STANDARD

        Rodriguez brings two claims for ineffective assistance of counsel under the Sixth

 Amendment. Under the well-known, two-part standard articulated in Strickland v.

 Washington, 466 U.S. 668 (1984), to succeed, he must show both deficient performance

 by his counsel and prejudice resulting from those errors. Id. at 687.

        The first part “requires showing that counsel made errors so serious that counsel was

 not functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id.

 The lynchpin of this analysis is whether counsel’s conduct “was reasonable considering all

 the circumstances.” Id. at 688. A petitioner establishes deficient performance if “the

 identified acts or omissions [of counsel] were outside the wide range of professionally

 competent assistance.” Id. at 690. A court “must judge the reasonableness of counsel’s

 challenged conduct on the facts of the particular case, viewed as of the time of counsel’s

 conduct.” Id. “[C]ounsel is strongly presumed to have rendered adequate assistance and

 made all significant decisions in the exercise of reasonable professional judgment.” Id.

        The second part requires showing that the deficient performance prejudiced the

 defense. Id. at 687. “An error by counsel, even if professionally unreasonable, does not

 warrant setting aside the judgment of a criminal proceeding if the error had no effect on

 the judgment.” Id. at 691. To demonstrate prejudice, a petitioner must show “a reasonable

 probability that, but for counsel’s unprofessional errors, the result of the proceeding would




                                              8
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 9 of 34 PageID 2501




 have been different. A reasonable probability is a probability sufficient to undermine

 confidence in the outcome.” Id. at 694.

            “The question [on federal habeas review of an ineffective assistance claim] ‘is not

 whether a federal court believes the state court’s determination’ under the Strickland

 standard ‘was incorrect but whether that determination was unreasonable—a substantially

 higher threshold.’” Knowles v. Mirzayance, 556 U.S. 111, 123 (2009) (quoting Schriro v.

 Landrigan, 550 U.S. 465, 473 (2007)). Consequently, federal petitioners rarely prevail on

 claims of ineffective assistance of counsel because “[t]he standards created by Strickland

 and § 2254(d) are both highly deferential, and when the two apply in tandem, review is

 doubly so.” Richter, 562 U.S. at 105 (quotation and citations omitted).

 IV. ANALYSIS

           A. Ground One

           Rodriguez contends that the state court unreasonably denied his motion to suppress

 his incriminating statements to the detectives. (Doc. 1 at 4.)

                   1. State Court’s Findings of Fact

           After an evidentiary hearing on the motion to suppress, the state court found the

 following. 3 On January 23, 2013, a police officer went to Rodriguez’s home and asked

 Rodriguez to come to the police station to discuss a firearm that Rodriguez reported stolen.



 3
     Facts derive from the state court’s order denying the motion to suppress. (Doc. 10-3 at 251–62.)


                                                       9
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 10 of 34 PageID 2502




 (Doc. 10-3 at 252.) Rodriguez agreed, and the police officer drove Rodriguez in a patrol

 car to the police station. (Doc. 10-3 at 253.) The officer neither handcuffed nor restrained

 Rodriguez and took him to an interview room to meet with detectives. (Doc. 10-3 at 253.)

 The detectives recorded five interviews with Rodriguez, starting the first interview at 2:23

 P.M. and concluding the last interview at 9:03 P.M. (Doc. 10-3 at 253–56).

        During the first interview which lasted about half an hour, Rodriguez agreed that

 he had voluntarily come to the police station. (Doc. 10-3 at 253.) A detective told

 Rodriguez that the firearm that Rodriguez reported stolen was linked to a murder

 investigation. (Doc. 10-3 at 253.) The detective told Rodriguez the name of the victim,

 how the victim died, and asked if Rodriguez was involved. (Doc. 10-3 at 253.) Rodriguez

 denied involvement, claimed that he was visiting his mother’s home when the gun was

 stolen, and further claimed that he was home with his wife when the murder occurred.

 (Doc. 10-3 at 253.)

        The detectives and Rodriguez took a brief break. (Doc. 10-3 at 254.) During the

 second interview which lasted less than 10 minutes, Rodriguez agreed to provide the

 detectives a buccal swab and fingerprints. (Doc. 10-3 at 254.) A detective told Rodriguez

 that an individual named Scott Arthur said that Rodriguez rode in Arthur’s car on the day

 of the murder. (Doc. 10-3 at 254.) Rodriguez denied riding in Arthur’s car, and the




                                             10
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 11 of 34 PageID 2503




 detectives told Rodriguez that the buccal swab and fingerprints would disprove the

 accusation. (Doc. 10-3 at 254.)

        During the third interview, the detectives continued to ask Rodriguez about his

 involvement in the murder. (Doc. 10-3 at 254.) Rodriguez told the detectives, “I am done

 with the questions[,]” and asked, “[C]an you call me a lawyer please[?]” (Doc.

 10-3 at 254.) The detectives stopped questioning Rodriguez, walked him outside the police

 station to allow him to smoke, and arranged Rodriguez a ride home. (Doc. 10-3 at 254.)

 The detectives did not call a lawyer for Rodriguez and instead told him that he was free to

 leave. (Doc. 10-3 at 254.)

        Another detective who interviewed Rodriguez’s wife discovered inconsistencies in

 Rodriguez’s version of events. (Doc. 10-3 at 254.) When the detective returned to the

 police station, the detective arrested Rodriguez outside the police station for filing a false

 police report. (Doc. 10-3 at 255.) The detective handcuffed Rodriguez and placed him in

 a holding cell. (Doc. 10-3 at 255.) At this time, the detective had not yet advised Rodriguez

 of his Miranda warnings. When the detective learned that Rodriguez had requested a

 lawyer, the detective went to the holding cell and asked Rodriguez for the name and

 telephone number for his lawyer. (Doc. 10-3 at 255.)

        Rodriguez provided the detective the name of his lawyer and his telephone number

 and asked why the detective wanted the information. (Doc. 10-3 at 255.) The detective




                                              11
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 12 of 34 PageID 2504




 told Rodriguez that he would both tell Rodriguez’s lawyer about “new developments” and

 ask his lawyer to come to the police station. (Doc. 10-3 at 255.) Rodriguez asked the

 detective if Rodriguez’s wife would come to the police station, and the detective confirmed

 that she would. (Doc. 10-3 at 255.) Rodriguez replied, “I didn’t want to spill the beans,”

 and proceeded to admit his involvement in the murder. (Doc. 10-3 at 255.)

       Rodriguez testified that the detective urged him to tell the truth and threatened to

 arrest Rodriguez’s wife and take his daughter away. (Doc. 10-3 at 255.) According to

 Rodriguez, he spoke about the murder because he felt threatened. (Doc. 10-3 at 255.) The

 detective’s view, unsurprisingly, differed and he denied threatening Rodriguez. (Doc. 10-3

 at 255.) The detective asked whether Rodriguez wanted to speak with a lawyer or proceed

 with the interview without speaking with a lawyer, and Rodriguez agreed to continue

 without one. (Doc. 10-3 at 256.)

       During the fourth interview which lasted around 20 minutes, the detective asked

 Rodriguez, “[Y]ou indicated you wanted to break what we call reinitiate talking without a

 lawyer[,] is that correct?” (Doc. 10-3 at 256.) Rodriguez responded, “[Y]eah[,] uh huh[,]

 yes sir.” (Doc. 10-3 at 256.) After Rodriguez stated that he wanted to speak with the

 detective without a lawyer present, the detective advised Rodriguez of his constitutional

 rights for the first time by reading a form which listed those rights. (Doc. 10-3 at 256.)

 The detective advised Rodriguez that he could invoke his rights and terminate the




                                             12
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 13 of 34 PageID 2505




 interview at any time. (Doc. 10-3 at 256.) Rodriguez continued to incriminate himself.

 (Doc. 10-3 at 256.)

        During a fifth interview which lasted about 10 minutes, the detective reviewed with

 Rodriguez their earlier unrecorded conversation in the holding cell. (Doc. 10-3 at 256.)

 Rodriguez confirmed that he had waived his right to have a lawyer present during

 questioning. (Doc. 10-3 at 256.) The detective asked Rodriguez, “[T]o be clear at that

 point did I did [sic] ask you anything or did I[?]” (Doc. 10-3 at 256.) Rodriguez responded,

 “no,” and explained that he waived his right to have a lawyer present during questioning

 “because [he] wanted to come clean and tell the truth.” (Doc. 10-3 at 256). The state court

 reasonably interpreted this exchange between the detective and Rodriguez as follows:

 “Defendant agreed with [the detective] that in their unrecorded conversation at the holding

 cell [that the detective] did not ask him anything but his attorney’s name and number and

 agreed he asked [the detective] why he wanted to call his attorney.” (Doc. 10-3 at 261.)

               2. State Court’s Application of Law to Facts

        The state court denied Rodriguez’s motion to suppress his statements during the

 first, second, and third interviews because Rodriguez was not in custody. (Doc. 10-3 at

 258.) The state court concluded that Rodriguez voluntarily went to the police station, and

 police neither arrested nor restrained Rodriguez in any way during those interviews. (Id.)




                                             13
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 14 of 34 PageID 2506




 When Rodriguez asked for a lawyer during the third interview, the detectives terminated

 the interview. (Doc. 10-3 at 259.)

        The state court denied Rodriguez’s motion to suppress his statements during the

 fourth and fifth interviews because the detective’s request for the name and telephone

 number for Rodriguez’s lawyer was not reasonably likely to elicit an incriminating response.

 (Doc. 10-3 at 260.) The state court concluded that the detective was more credible than

 Rodriguez concerning whether the detective had threatened Rodriguez in the holding cell.

 (Doc. 10-3 at 260.) The state court further concluded that Rodriguez reinitiated the

 conversation about the crimes when Rodriguez asked why the detective wanted his lawyer’s

 contact information and whether his wife would come to the police station. (Doc. 10-3 at

 260.) Before further interrogating Rodriguez about the crimes, the detective confirmed

 that Rodriguez wanted to proceed without a lawyer and advised Rodriguez of his

 constitutional rights. (Doc. 10-3 at 260–61.)

               3. AEDPA Review

        Rodriguez asserts that the state court unreasonably applied Rhode Island v. Innis,

 446 U.S. 291 (1980) and unreasonably determined facts. (Doc. 1 at 4.)

        Miranda v. Arizona, 384 U.S. 436, 444 (1966), holds that “the prosecution may not

 use statements, whether exculpatory or inculpatory, stemming from custodial interrogation

 of the defendant unless it demonstrates the use of procedural safeguards effective to secure




                                             14
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 15 of 34 PageID 2507




 the privilege against self-incrimination.” Before any questioning, police must inform the

 defendant that he has the right to remain silent, any statement can be used as evidence

 against him, and he has the right to have a retained or appointed attorney present. 384 U.S.

 at 444–45. If the defendant states that he wants an attorney present, police may not

 interrogate the defendant until an attorney is present. Innis, 446 U.S. at 297–98 (citing

 Miranda, 384 U.S. at 473–74). “[T]he term ‘interrogation’ under Miranda refers not only

 to express questioning, but also to any words or actions on the part of the police (other

 than those normally attendant to arrest and custody) that the police should know are

 reasonably likely to elicit an incriminating response from the suspect.” Innis, 446 U.S. at

 301 (footnote omitted).

        In Innis, police suspected the defendant murdered a taxicab driver with a shotgun

 and arrested him. Innis, 446 U.S. at 293–94. After a police officer advised the defendant

 of his Miranda rights, the defendant asked to speak with a lawyer. 446 U.S. at 294. The

 officer placed the defendant in the back of a police car and drove him to the police station.

 446 U.S. at 294. During the ride to the police station, one officer lamented to another

 officer, “[T]here’s a lot of handicapped children running around in this area, and God

 forbid one of them might find a weapon with shells and they might hurt themselves.” 446

 U.S. at 294. The defendant interrupted the conversation, directed the officers to turn

 around, and led them to a nearby field where the murder weapon was hidden under some




                                              15
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 16 of 34 PageID 2508




 rocks. 446 U.S. at 295. Innis held that the officer’s remark was not “interrogation” under

 Miranda because the officer neither asked the defendant a question nor made a comment

 reasonably likely to elicit an incriminating response. 446 U.S. at 302–03.

        When Rodriguez told the detectives, “I am done with the questions[,] can you call

 me a lawyer please,” the detectives scrupulously honored Rodriguez’s rights, terminated

 questioning, walked Rodriguez outside the police station, and arranged a ride home for

 him. (Doc. 10-3 at 254.) While Rodriguez was outside, a detective arrested Rodriguez for

 filing a false police report after discovering new information in his investigation. (Doc.

 10-3 at 255.) When the detective learned that Rodriguez requested a lawyer, the detective

 asked Rodriguez for the name and telephone number of his lawyer. (Doc. 10-3 at 255.)

        The detective’s request for the contact information for Rodriguez’s lawyer was not

 reasonably likely to elicit an incriminating response. Innis, 446 U.S. at 293–94; see also

 United States v. Ware, 338 F.3d 476, 481 (6th Cir. 2003) (“These questions, however,

 were principally aimed at finding Ware an attorney. . . . Taken in context, these questions

 were not even tangentially related to criminal activity, nor did they hint at eliciting

 incriminating information or prey on any particular susceptibility of the defendant.”);

 United States v. Cunningham, 133 F.3d 1070, 1073–74 (8th Cir. 1998) (holding that

 statements by a police officer to a defendant while trying to locate his attorney were not

 reasonably likely to elicit an incriminating response); Sechrest v. Ignacio, 549 F.3d 789,




                                             16
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 17 of 34 PageID 2509




 806–07 (9th Cir. 2008) (“After Sechrest’s conversation with his grandmother, Officer

 Bogison asked Sechrest if he was going to call his attorney, but Sechrest said no. In context,

 Officer Bogison’s question was simply an attempt to follow up on and implement Sechrest’s

 earlier request, after a delay instigated by Sechrest.”).

        Rodriguez provided the detective the name of his lawyer and asked both why the

 detective wanted the information and whether his wife would come to the police station.

 (Doc. 10-3 at 255.) Because Rodriguez himself initiated a conversation with the detective,

 the detective could respond. Edwards v. Arizona, 451 U.S. 477, 485 (1981) (“[A]n accused,

 such as Edwards, having expressed his desire to deal with the police only through counsel,

 is not subject to further interrogation by the authorities until counsel has been made

 available to him, unless the accused himself initiates further communication, exchanges, or

 conversations with the police.”).

        When Rodriguez further stated, “I didn’t want to spill the beans,” and proceeded to

 talk about the crimes, the detective readvised Rodriguez his Miranda rights before further

 interrogating him. (Doc. 10-3 at 255–56.) During the subsequent interrogation, Rodriguez

 confirmed that he had waived his right to have a lawyer present because he “wanted to

 come clean and tell the truth.” (Doc. 10-3 at 361.)

        The detective did not violate Rodriguez’s rights, and the state court did not

 unreasonably apply Innis. See Oregon v. Bradshaw, 462 U.S. 1039, 1046 (1983) (“Since




                                                17
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 18 of 34 PageID 2510




 there was no violation of the Edwards rule in this case, the next inquiry was ‘whether a

 valid waiver of the right to counsel and the right to silence had occurred, that is, whether

 the purported waiver was knowing and intelligent and found to be so under the totality of

 the circumstances, including the necessary fact that the accused, not the police, reopened

 the dialogue with the authorities.’” (citation omitted)).

        At the suppression hearing, Rodriguez testified that the detective urged him to tell

 the truth and threatened to arrest Rodriguez’s wife and take his daughter away. (Doc.

 10-3 at 255.) Rodriguez claimed that he spoke about the murder only because he felt

 threatened. (Doc. 10-3 at 255.) The detective denied threatening Rodriguez. (Id.) After

 hearing testimony by both Rodriguez and the detective, the state court found (Doc. 10-3

 at 260):

        While the statements outside the cell were unrecorded and conflicting
        testimony was presented as to how and why Defendant talked, the Court
        finds [the detective’s] testimony more credible than the Defendant.


        The state court’s credibility determination receives deference in federal court. Nejad

 v. Att’y Gen., State of Ga., 830 F.3d 1280, 1292 (11th Cir. 2016) (“‘Determining the

 credibility of witnesses is the province and function of the state courts, not a federal court

 engaging in habeas review.’”) (quoting Consalvo v. Sec’y, Dep’t Corrs., 664 F.3d 842, 845

 (11th Cir. 2011)). Because the transcripts of the suppression hearing support the state

 court’s finding (Doc. 10-3 at 245–46), the state court did not unreasonably determine a


                                              18
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 19 of 34 PageID 2511




 fact. 4 And Rodriguez has not shown by clear and convincing evidence that these factual

 determinations—that the detective was telling the truth—were erroneous. See 28 U.S.C.

 § 2254(e)(1).

        Ground One is denied.

        B. Ground Two

        At trial, a detective testified that she focused her investigation on Rodriguez and

 another male named Johnny Acevedo after speaking with Scott Arthur. (Doc. 10-4 at

 565–66, 568.) Rodriguez contends that the state court unreasonably applied Crawford v.

 Washington, 541 U.S. 36 (2004) by overruling the defense’s objection to this testimony.

 (Doc. 1 at 6.) On direct appeal, the State of Florida conceded that the trial court violated

 the state rules governing hearsay but argued that any error was harmless (Doc. 10-6 at

 40–41), and the state appellate affirmed without a written opinion (Doc. 10-6 at 44). On

 federal habeas, the Secretary argues that the error was harmless because overwhelming

 evidence proved Rodriguez’s guilt. (Doc. 10 at 18–20.)

        The Court concludes that the state appellate court disregarded the trial court’s ruling

 on the objection and found error, if any, harmless. Wilson, 138 S. Ct. at 1196 (“[A] federal

 habeas court may conclude that counsel has rebutted the presumption on the basis of



 4
  The Court independently concludes that that the detectives complied with the federal constitution. See
 Land v. Allen, 573 F.3d 1211, 1217 (11th Cir. 2009) (requiring a federal court, as a first step under
 AEDPA, to “independently ascertain and apply Federal law to determine whether the challenged statement
 was obtained in accordance with the Constitution”).


                                                   19
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 20 of 34 PageID 2512




 convincing alternative arguments for affirmance made to the State’s highest court or

 equivalent evidence presented in its briefing to the federal court similarly establishing that

 the State’s highest court relied on a different ground than the lower state court, such as the

 existence of a valid ground for affirmance that is obvious from the state-court record.”).

        In Crawford v. Washington, the Supreme Court held that the Confrontation

 Clause of the Sixth Amendment bars the “admission of testimonial statements of a witness

 who [does] not appear at trial unless he [is] unavailable to testify, and the defendant [had]

 a prior opportunity for cross-examination.” 541 U.S. at 53–54. A statement in response to

 police interrogation is testimonial “when the circumstances objectively indicate that there

 is no [ ] ongoing emergency, and that the primary purpose of the interrogation is to

 establish or prove past events potentially relevant to later criminal prosecution.” Davis v.

 Washington, 547 U.S. 813, 822 (2006).

        A violation of the Sixth Amendment right to confrontation is harmless if the error

 had no “‘substantial and injurious effect or influence in determining the jury’s verdict.’”

 Mason v. Allen, 605 F.3d 1114, 1123 (11th Cir. 2010) (quoting Brecht v. Abrahamson,

 507 U.S. 619, 623 (1993)). A court analyzes the effect by “looking at several factors,

 including ‘the importance of the witness’[s] testimony in the prosecution’s case, whether

 the testimony was cumulative, the presence or absence of evidence corroborating or

 contradicting the testimony of the witness on material points, . . . and, of course, the overall




                                               20
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 21 of 34 PageID 2513




 strength of the prosecution’s case.’” 605 F.3d at 1123–24 (quoting Delaware v. Van Arsdall,

 475 U.S. 673, 684 (1986)). Prejudice requires more than a reasonable probability that the

 error contributed to the verdict. 605 F.3d at 1123.

        At trial, the detective testified that she focused her investigation on Rodriguez and

 Johnny Acevedo after speaking with Scott Arthur. (Doc. 10-4 at 565–66, 568.) Arthur’s

 out-of-court testimonial statement to the detective implicated Rodriguez in the murder.

        During his audio-recorded confession introduced into evidence at trial, Rodriguez

 implicated himself in the murder. Rodriguez told the detectives that he was present when

 Arthur and Acevedo discussed robbing a drug dealer for drugs and money. (Doc. 10-5 at

 285.) Acevedo asked Rodriguez to bring a gun with him. (Doc. 10-5 at 286–87.) Rodriguez

 rode in the car with Arthur and Acevedo to the victim’s home. (Doc. 10-5 at 287–88.)

 Rodriguez handed Acevedo the gun, and Arthur and Acevedo went to the front door of

 the victim’s home. (Doc. 10-5 at 288.) After 10 or 15 minutes, Rodriguez heard a gunshot

 and left on foot. (Id.) Arthur and Acevedo picked up Rodriguez at a nearby diner. (Doc.

 10-5 at 289.) Rodriguez claimed that he had told Arthur and Acevedo not to shoot the

 victim but just to scare him. (Doc. 10-5 at 290–91.)

        During a conversation with his friends, Rodriguez also implicated himself in the

 murder. Rodriguez’s friends testified that, the day after the murder, Rodriguez admitted

 that he shot and killed someone for money and drugs, had used his own gun, had reported




                                             21
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 22 of 34 PageID 2514




 to the police the gun stolen to misdirect the investigation, and had buried the gun

 underneath a doghouse in his backyard. (Doc. 10-5 at 759–62, 790–97.) Police executed a

 search warrant at Rodriguez’s home and found the gun underneath the doghouse. (Doc.

 10-5 at 55–60.) And a firearms analyst opined that the gun found at Rodriguez’s home

 fired a bullet casing found at the scene of the murder. (Doc. 10-5 at 357.)

        Also, during the recording of the interrogation played for the jury, a detective

 explained to Rodriguez how Arthur implicated Rodriguez in the murder. The detective

 told Rodriguez that “[Arthur] basically lied about you in a murder and your gun is already

 associated with it.” (Doc. 10-5 at 179.) Also, the detective told Rodriguez, “[N]ow again,

 I told you that the white guy, Scottie said you were in his car; is that correct? I told you he

 said that.” (Doc. 10-5 at 267.) Later during the interrogation, the detective told Rodriguez,

 “Now let me clear something up because I was lying to you earlier. Scott told us you were

 the shooter.” (Doc. 10-5 at 286.)

        Because Arthur’s out-of-court statement implicating Rodriguez in the murder was

 cumulative to testimony by Rodriguez’s friends, Rodriguez’s confession, and statements by

 the detectives during the interrogation and other strong, unrebutted evidence at trial proved

 Rodriguez’s guilt, the Sixth Amendment violation had no substantial and injurious effect

 on the jury’s verdict. Mason, 605 F.3d at 1123–24; Hodges v. Att’y Gen., State of Fla., 506

 F.3d 1337, 1342–43 (11th Cir. 2007); Parker v. Singletary, 974 F.2d 1562, 1579 (11th Cir.




                                               22
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 23 of 34 PageID 2515




 1992); United States v. Hock, 995 F.2d 195, 197 (11th Cir. 1993). Consequently, the state

 appellate court did not unreasonably deny the claim. Richter, 562 U.S. at 98.

        Ground Two is denied.

        C. Ground Three

        In his Rule 3.850 motion, Rodriguez asserted that trial counsel was ineffective for

 not timely moving to disqualify the trial judge and for advising Rodriguez to waive his right

 to demand recusal. (Doc. 10-6 at 50–52.) Rodriguez contends that the state court

 unreasonably applied Strickland and unreasonably determined facts by denying this claim.

 (Doc. 1 at 8–9.)

        Rodriguez alleged that the trial judge was related to the victim, and Rodriguez asked

 trial counsel to move to disqualify the trial judge. (Doc. 10-6 at 50.) Trial counsel advised

 Rodriguez that the trial judge had hired trial counsel at the public defender’s office, trial

 counsel and the trial judge were friends for a long time, and the trial judge was “the most

 fair judge in the circuit and if she recused herself they would most likely be transferred to

 a courtroom where he would not receive a fair trial.” (Doc. 10-6 at 50–51.) Only after

 Rodriguez filed a bar complaint against the trial judge did trial counsel move to disqualify

 the trial judge, who recused herself the same day. (Doc. 10-6 at 51.) Rodriguez asserted

 that, if trial counsel had moved to disqualify the trial judge earlier, the successor judge




                                              23
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 24 of 34 PageID 2516




 would have granted the motion to suppress his post-arrest statements and the jury would

 have acquitted him at trial. (Doc. 10-6 at 52.)

        The state court held an evidentiary hearing on the claim and summarized trial

 counsel’s testimony at the hearing as follows. 5 Trial counsel advised Rodriguez that the

 trial judge’s family member was related to the victim and the trial judge offered to recuse

 herself. (Doc. 10-6 at 174.) Trial counsel told Rodriguez that the trial judge was a public

 defender for many years, had hired trial counsel to work at the public defender’s office, and

 would listen to arguments and read the law to render a fair decision. (Doc. 10-6 at 174.)

 Trial counsel denied telling Rodriguez either that his relationship with the trial judge

 would guarantee that the trial judge would grant the motion to suppress or that the trial

 judge was the “most fair” in the circuit. (Doc. 10-6 at 174.) Trial counsel further denied

 advising that Rodriguez would not receive a fair trial if a new judge presided over his case.

 (Doc. 10-6 at 174.)

         At a pretrial hearing, the trial judge disclosed her relationship with the victim and

 conducted a colloquy with Rodriguez who waived his right to recuse the trial judge. (Doc.

 10-6 at 175.) Later, Rodriguez asked trial counsel about recusal and suggested that the

 defense move to recuse the trial judge if the trial judge ruled against the defense. (Doc.




 5
  The summary derives from the state court’s order denying Rodriguez postconviction relief. (Doc. 10-6 at
 173–76.)


                                                   24
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 25 of 34 PageID 2517




 10-6 at 175.) Trial counsel told Rodriguez that he would not move to recuse a trial judge

 for that reason, and Rodriguez agreed. (Doc. 10-6 at 175.)

        After the trial judge denied Rodriguez’s motion to suppress, trial counsel met with

 Rodriguez again, showed him the order, and asked whether Rodriguez wanted to move to

 recuse the trial judge. (Doc. 10-6 at 175.) Rodriguez agreed to forgo recusal because the

 trial judge appeared neither biased nor prejudicial. (Doc. 10-6 at 175.)

        The state court found trial counsel credible at the evidentiary hearing (Doc.

 10-6 at 177), and the state court’s credibility determination receives deference in federal

 court. Nejad, 830 F.3d at 1292. Because the state court accurately summarized both trial

 counsel’s testimony at the postconviction hearing and the trial judge’s colloquy with

 Rodriguez at the pretrial hearing, the state court did not unreasonably determine a fact.

 (Docs.10-6 at 99–110 and 19-1 at 127–30.) And Rodriguez fails to prove by clear and

 convincing evidence that the state court’s factual determinations were incorrect. See 28

 U.S.C. § 2254(e)(1).

        The state court concluded that Rodriguez failed to prove deficient performance

 under Strickland. (Doc. 10-6 at 177.) Because trial counsel advised Rodriguez that the trial

 judge would listen to arguments and read the law to render a fair decision and Rodriguez

 knowingly and voluntarily waived his right to recuse the trial judge based on that competent

 advice, the state court did not unreasonably deny the claim. Fla. R. Jud. Admin. 2.330(e)(1)




                                             25
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 26 of 34 PageID 2518




 (“A motion to disqualify shall set forth all specific and material facts upon which the judge’s

 impartiality might reasonably be questioned, including but not limited to the following

 circumstances: the party reasonably fears that he or she will not receive a fair trial or hearing

 because of specifically described prejudice or bias of the judge.”); Arbelaez v. State, 898 So.

 2d 25, 41 (Fla. 2005) (“A mere ‘subjective fear [ ]’ of bias will not be legally sufficient;

 rather, the fear must be objectively reasonable.”) (citation omitted); Joshua v. State, 254

 So. 3d 419, 422 (Fla. 4th DCA 2018) (“‘[T]he fact that a judge has ruled adversely to the

 party in the past does not constitute a legally sufficient ground for a motion to disqualify.’”

 (citation omitted)).

        Even if trial counsel had moved to recuse the trial judge and the trial judge had

 recused herself, the outcome at trial would not have changed. Strickland, 466 U.S. at 694.

 After the trial judge recused herself, trial counsel renewed the motion to suppress the

 confession at trial. The successor judge acknowledged the renewed motion and did not

 grant relief. (Doc. 10-5 at 140–41, 253.) Therefore, Rodriguez cannot establish prejudice.

        Also, even if the successor judge had granted the renewed motion, other unrebutted

 evidence proved Rodriguez’s guilt. Rodriguez’s friends testified that, the day after the

 murder, Rodriguez admitted to using his own gun to shoot and kill someone for money

 and drugs, had reported to police the gun stolen to divert the investigation, and had buried

 the gun in his backyard underneath a doghouse. (Doc. 10-5 at 759–62, 790–97.) Police




                                                26
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 27 of 34 PageID 2519




 executed a search warrant at Rodriguez’s home and found the gun underneath the

 doghouse. (Doc. 10-5 at 55–60.) A firearms analyst opined that the gun recovered from

 Rodriguez’s home fired a bullet casing found at the scene of the murder. (Doc. 10-5 at

 357.) Rodriguez’s wife saw Rodriguez leave their home with Acevedo on the night of the

 murder. (Doc. 10-5 at 47–48.) Surveillance video at the diner showed Rodriguez and

 Acevedo together just after the shooting. (Doc. 10-4 at 674, 765–66, 804.) This unrebutted

 evidence refuted Rodriguez’s claim to the detectives that he was home with his wife the

 night of the murder. Even without Rodriguez’s confession, the jury had ample admissible

 evidence from which to find Rodriguez guilty. Peoples v. Campbell, 377 F.3d 1208, 1244

 (11th Cir. 2004); Stevens v. Zant, 968 F.2d 1076, 1081–82 (11th Cir. 1992).

        In his petition and reply, Rodriguez argues that the state court failed to address the

 first part of his claim that trial counsel was ineffective for not moving to disqualify the trial

 judge and only addressed the second part of his claim that trial counsel was ineffective for

 advising Rodriguez to waive his right to recusal. (Docs. 1 at 8 and 14 at 8.) But trial counsel

 testified that he did not move to recuse the trial judge because Rodriguez waived his right

 to recuse the judge. (Doc. 10-6 at 99–101.) Trial counsel competently advised Rodriguez

 concerning his right to recuse the judge and Rodriguez knowingly and voluntarily waived

 that right.




                                                27
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 28 of 34 PageID 2520




        In his reply, Rodriguez further argues that no valid strategic reason supported trial

 counsel’s advice. (Doc. 14 at 9.) At the pretrial hearing, the trial judge explained her

 relationship to the victim as follows (Doc. 19-1 at 129):

               [Prosecutor:]         It’s my understanding, Your Honor, that
                                     you do not know Margaret Thomas, the
                                     victim’s mother?


               [Judge:]              No, I don’t. As I explained to both the
                                     State and the Defense, Johnny Campbell
                                     is my uncle on my paternal side. He and
                                     my father have different mothers, the
                                     same father. My uncle is approximately 10
                                     or 12 years older than my father would be
                                     if he were alive. I don’t know Ms.
                                     Thomas. The name does sound familiar
                                     to me, but that is because they have
                                     different families.


        The trial judge saw the victim’s mother in the courtroom and confirmed that she

 did not remember ever meeting her. (Doc. 19-1 at 129.) Also, at the postconviction

 hearing, trial counsel testified that the trial judge was a public defender for many years and

 would listen to arguments and read the law to render a fair decision. (Doc. 10-6 at 174.)

 Because trial counsel knew that the trial judge did not know the victim’s mother and would

 render a fair decision despite her extended family’s relationship with the victim, trial




                                              28
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 29 of 34 PageID 2521




 counsel’s advice was reasonable. Strickland, 466 U.S. at 690 (“[S]trategic choices made

 after thorough investigation of law and facts relevant to plausible options are virtually

 unchallengeable . . . .”).

        Because the jury had ample evidence from which to find Rodriguez guilty even

 without the confession, Rodriguez could not demonstrate that the outcome would have

 changed even if trial counsel had moved to recuse the trial judge. Green v. Nelson, 595

 F.3d 1245, 1252 (11th Cir. 2010); Zamora v. Dugger, 834 F.2d 956, 959 (11th Cir. 1987).

        Ground Three is denied.

        D. Ground Four

        In his Rule 3.850 motion, Rodriguez asserted that trial counsel was ineffective after

 the trial judge recused herself for not moving for reconsideration of the order denying his

 motion to suppress his statements to detectives. (Doc. 10-6 at 52–54.) Rodriguez contends

 that the state court unreasonably applied Strickland and unreasonably determined facts by

 denying this claim. (Doc. 1 at 9–10.)

         Rodriguez asserts that overwhelming evidence proved that police unlawfully

 obtained his statements, the successor judge would have suppressed the statements, and

 the jury would have acquitted him without the statements presented at trial. (Doc. 10-6 at

 53–54.)




                                             29
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 30 of 34 PageID 2522




        The state court summarized trial counsel’s testimony at the postconviction

 evidentiary hearing as follows. 6 Trial counsel chose not to file a motion for reconsideration

 because he lacked good faith to file the motion. (Doc. 10-6 at 178). Trial counsel opined

 that the predecessor judge considered all the evidence and fairly applied the law. (Doc.

 10-6 at 178.) Trial counsel identified neither a misapprehension of law nor an

 unsubstantiated fact. (Doc. 10-6 at 178–79.) Trial counsel further opined that “there was

 overwhelming evidence[] in this case absent his statement.” (Doc.10-6 at 179.)

         The state court found trial counsel credible at the evidentiary hearing (Doc.

 10-6 at 177), and the state court’s credibility determination receives deference in federal

 court. Nejad, 830 F.3d at 1292. Because the state court accurately summarized trial

 counsel’s testimony at the hearing, the state court did not unreasonably determine a fact.

 (Doc. 10-6 at 110–13.) Also, because trial counsel renewed the motion to suppress the

 confession before the admission of the confession at trial (Doc. 10-5 at 140–41, 253),

 which was denied, so the record refutes the claim. And the state court did not unreasonably

 apply Strickland by concluding that trial counsel’s decision not to reconsider earlier motion

 to suppress was not deficient.

        Even if trial counsel had moved for reconsideration, Rodriguez cannot establish

 prejudice because the successor judge would have likely denied the motion. At the


 6
  The summary derives from the state court’s order denying Rodriguez postconviction relief. (Doc. 10-6 at
 178–79.)


                                                   30
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 31 of 34 PageID 2523




 suppression hearing, Rodriguez testified that the detective detained him in a cell and asked

 for his lawyer’s name and telephone number. (Doc. 10-4 at 221–22.) Rodriguez provided

 the name and telephone number and asked, “Why do you want to call my lawyer?” (Doc.

 10-4 at 222.) The detective responded that he wanted to tell the lawyer that Rodriguez was

 involved in an incident. (Id.) Rodriguez asked if his wife was going to come to the police

 station, and the detective said that if Rodriguez’s wife would come, the detectives would

 arrest her and authorities would take away Rodriguez’s daughter. (Doc. 10-4 at 222–23.)

 After the detective threatened Rodriguez, Rodriguez waived his constitutional rights,

 including his right to have a lawyer present during questioning. (Doc. 10-4 at 224–25.)

 During a subsequently recorded interview, the detective and Rodriguez together recounted

 their conversation in the cell. (Doc. 10-4 at 227–28.) On cross-examination, Rodriguez

 admitted that he failed to mention the detective’s threats against Rodriguez and his family.

 (Doc. 10-4 at 228–29.)

        In the order denying the motion to suppress, the predecessor judge found Rodriguez

 not credible. (Doc. 10-3 at 260.) While the successor judge could have held a hearing to

 reconsider that credibility finding, Rodriguez cannot show that the successor judge would

 have found Rodriguez credible. Fla. R. Jud. Admin. 2.330(j) (“Prior factual or legal rulings

 by a disqualified judge may be reconsidered and vacated or amended by a successor judge

 based upon a motion for reconsideration . . . .”). Like the predecessor judge, the successor




                                             31
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 32 of 34 PageID 2524




 judge could have concluded that Rodriguez’s material omission from the subsequent

 recorded interview and knowing and voluntary waiver of his constitutional rights undercut

 his credibility. Hawn v. State, 300 So. 3d 238, 242 (Fla. 4th DCA 2020) (“‘[A]n omission

 in a previous out-of-court statement about which the witness testifies at trial’ can be

 considered an inconsistent statement for impeachment purposes, if the omission is a

 ‘material, significant fact rather than mere details and would naturally have been

 mentioned.’”); Pearce v. State, 880 So. 2d 561, 569 (Fla. 2004) (“The theory of

 admissibility [of a prior inconsistent statement] is not that the prior statement is true and

 the in-court testimony is false, but that because the witness has not told the truth in one of

 the statements, the jury should disbelieve both statements.”).

         Also, at the suppression hearing, the detective testified that he asked Rodriguez for

 the name and telephone number of his lawyer. (Doc. 10-4 at 77.) Rodriguez asked why the

 detective wanted to contact his lawyer and whether his wife was coming to the police

 station. (Doc. 10-4 at 79–80.) After the detective answered Rodriguez’s questions,

 Rodriguez began to confess his involvement in the crimes. (Doc. 10-4 at 82.) 7 The

 detective stopped Rodriguez and read Rodriguez his constitutional rights. (Doc. 10-4 at

 84–86.) Rodriguez waived those rights including his right to have a lawyer present. (Doc.



 7
  At trial, Rodriguez’s wife testified that she saw Rodriguez leave with Acevedo on the night of the murder.
 (Doc. 10-5 at 46–48.) Before confessing, Rodriguez had told the detectives that he was with his wife the
 entire night of the murder (Doc. 10-5 at 224–29) and likely knew that she would not provide an alibi if she
 came to the police station for an interview.


                                                     32
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 33 of 34 PageID 2525




 10-4 at 84–86.) Because Rodriguez initiated further communication with the detective and

 the detective ensured that Rodriguez knowingly and voluntarily waived his constitutional

 rights, the successor judge would almost certainly not have granted the motion for

 reconsideration. Edwards, 451 U.S. at 485; Bradshaw, 462 U.S. at 1046. Consequently,

 trial counsel was not ineffective for not filing the motion. Pinkney v. Sec’y, Fla. Dep’t

 Corrs., 876 F.3d 1290, 1297 (11th Cir. 2017) (“[A]n attorney will not be held to have

 performed deficiently for failing to perform a futile act, one that would not have gotten his

 client any relief.”).

        Finally, even if the successor judge had granted the motion for reconsideration and

 suppressed the confession, Rodriguez could not show a reasonable probability that the

 outcome at trial would have changed. Strickland, 466 U.S. at 694. As explained above, even

 without Rodriguez’s confession, overwhelming evidence proved his guilt. Peoples, 377

 F.3d 1208, 1244; Stevens, 968 F.2d at 1081–82.

        Ground Four is denied.

        The Court therefore ORDERS that Rodriguez’s Petition for Writ of Habeas

 Corpus (Doc. 1) is DENIED. The CLERK is directed to enter judgment against

 Rodriguez and CLOSE the case.




                                              33
Case 8:18-cv-01595-KKM-JSS Document 20 Filed 09/07/21 Page 34 of 34 PageID 2526




 V. CERTIFICATE OF APPEALABILITY

        Rodriguez neither makes a substantial showing of the denial of a constitutional right

 nor shows that reasonable jurists would find debatable both the merits of the underlying

 claims and the procedural issues he seeks to raise. Therefore, a certificate of appealability

 and leave to appeal in forma pauperis are DENIED. 28 U.S.C. § 2253(c)(2); Slack v.

 McDaniel, 529 U.S. 473, 484 (2000).

        ORDERED in Tampa, Florida, on September 7, 2021.




                                              34
